Citation Nr: 1220897	
Decision Date: 06/14/12    Archive Date: 06/22/12

DOCKET NO.  07-21 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran had active service from July 1954 to May 1974.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2006 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal except for the RO rating decisions noted below. 

The Veteran testified at an RO hearing in January 2007 and a transcript thereof is on file.  He had requested a Board hearing but in September 2007 he withdrew that request.  

The issue before the Board in February 2010 was entitlement to an initial evaluation in excess of 30 percent for squamous cell carcinomas of the right vocal cord.  The claim was remanded to afford the Veteran a VA rating examination, and to obtain records from the Social Security Administration (SSA).  In that remand it was noted that the Veteran had claimed service connection for emphysema due to alleged inservice asbestos exposure, and also claimed entitlement to an earlier effective date for service connection for squamous cell carcinoma of the right vocal cord.  Because those issues had not been adjudicated by the RO they were referred to the RO for initial consideration.  

In February 2011 the Board found that a rating in excess of 30 percent for voice hoarseness, as a residual of squamous cell carcinoma of the right vocal cord had not been met but that a separate 10 percent rating was warranted for reflux laryngitis residuals and, also, a separate 10 percent rating was warranted for nasal obstruction.  The Board also found that the Veteran had raised a claim for a TDIU rating, citing Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) and Comer v. Peake, 552 F.3d 1362, 1366 (Fed.Cir. 2009).  That matter was remanded to the RO to provide the Veteran with appropriate notice and for initial adjudication.  

The grants in the February 2011 Board decision were effectuated in a March 2011 rating decision.  Also as shown in the Virtual VA paperless claims processing system, an August 2010 rating decision noted that the Veteran had not responded to a request as to whether he was claiming service connection for retinal dysplasia.  That rating decision denied entitlement to special monthly compensation based on need of regular aid and attendance or by reason of being housebound.  

As shown in the Virtual VA paperless claims processing system, a November 2011 rating decision granted service connection for tinnitus and assigned an initial 10 percent disability rating.  The Veteran has not disagreed with either the effective date for the grant of service connection or the initial disability rating assigned.  Thus, those matters are not before the Board.  Adjudication of the claim for service connection for emphysema was deferred pending development.  

The case has now been returned to the Board.  

As yet, it does not appear that any action or consideration has been given to what appears to be a claim for an earlier effective date for service connection for squamous cell carcinoma of the right vocal cord.  As this matter has not been adjudicated by the RO, and there has been no Notice of Disagreement (NOD) which would initiate an appeal, the Board does not have jurisdiction over it.  Thus, that matter is referred to the RO for appropriate action.  

Additionally, it appears that in the February 2012 Supplemental Statement of the Case (SSOC) the Appeals Management Center indicated that the Veteran's March 28, 2011, response to a notice issued earlier that month pursuant to the February 2011 Board remand, constituted claims for service connection for additional disabilities (however, while ringing in the ears was one such condition, service connection for tinnitus had already been granted in November 2011, and the claim for shortness of breath is being addressed by the RO within the scope of the claim for emphysema).  The matter of whether the Veteran is claiming service connection for these additional disabilities, as listed in the February 2012 SSOC, is referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is service-connected for bilateral hearing loss, rated 40 percent disabling; residuals of squamous cell carcinoma of the right vocal cord, rated 30 percent disabling; reflux laryngitis, rated 10 percent disabling; and nasal obstruction, rated 10 percent disabling; and tinnitus, rated 10 percent disabling.  There is a combined disability rating of 70 percent.  Thus, he meets the schedular criteria for a TDIU rating under 38 C.F.R. § 4.16(a) if he is unable to obtain and retain substantially gainful employment due solely to his service-connected disorders, and without regard to advancing age or the adverse impact of nonservice-connected disabilities.  

In the May 2012 Informal Hearing Presentation the Veteran's service representative requested that the case be remanded stating that the Veteran had "appealed an adverse decision rendered by the VA Regional Office in San Diego, CA."  However, the Board observes that there had not been any initial "adverse decision" rendered by the RO on the claim for a TDIU rating.  Moreover, the service representative further noted that the Supplemental Statement of the Case (SSOC) in February 2012 had stated that the issue of entitlement to a TDIU rating had "not been considered nor had a decision been made by the RO in San Diego, CA." 

In this regard, additional VA outpatient treatment (VAOPT) records were obtained following the Board's February 2011 remand and in compliance with the remand instructions.  The Board also remanded claim for a TDIU rating in order to have the Veteran provided with the appropriate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which was done when the Appeals Management Center (AMC) mailed to the Veteran a letter dated March 17, 2011.  

Subsequently, the February 2012 SSOC stated, in the DECISION portion thereof, that "[e]ntitlement to a total disability rating based on individual unemployability is referred to VA Regional Office, San Diego, CA."  In the "REASONS AND BASES" portion of that SSOC it was stated there were additional issues "which are not involved in your appeal."  It was further stated that "[t]he issue of TDIU has not yet been considered or had a decision made by your Regional Office, San Diego, CA.  Additionally, the issues listed above must be considered as to what part they play in your ability to obtain and maintain successful employment."  

Generally, an SSOC is a readjudication of an issue previously considered by the RO.  However, here, neither the RO nor the AMC has yet to address entitlement to a TDIU rating on the merits and in the first instance.  This is true even though, as stated in the February 2011 Board remand, a TDIU claim involves an attempt to obtain an appropriate rating for a disability or disabilities which is part of a pending claim for increased compensation benefits, citing Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) and Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is not a free-standing claim which must be pled with specificity).  

In other words, even in light of the holdings in Rice and Comer, Id., the Board's jurisdiction is that of an appellate body.  There are specific law and regulations governing determinations of entitlement to a TDIU rating which differ from the law and regulations governing entitlement to increased compensation based on either a schedular basis or, under 38 C.F.R. § 3.321(b)(1), and extraschedular basis, as addressed in the Board's February 2011 decision.  

Stated in other terms, issue entitlement to a TDIU rating must first be addressed on the merits at the level below prior to a decision by the Board.  Such has not been done in this case.  

Since this case must be remanded for the procedural reasons explained, it would be helpful to the Board if the Veteran were afforded a VA examination to assess the impact, collectively, of all of his service-connected disabilities on whether he is able to obtain and retain substantially gainful employment.  


Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination to determine the impact of all of his service-connected disabilities, collectively, upon his employability.  The claims files are to be made available to and reviewed by the examiner.  All necessary tests should be conducted.  

The examiner should be requested to express an opinion as to whether is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, collectively, prevent him from obtaining and retaining substantially gainful employment.   

The examiner is asked to consider that the term "at least as likely as not" does not mean "within the realm of possibility," rather it means that the weight of the medical evidence both for and against the conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.  More likely than not, and as likely as not, support the contended causal relationship; whereas, less likely than not weighs against the claim.

A complete rationale must be given for any and all opinions expressed, and the foundation for all conclusions should be set forth.  

If the opinion, as requested above, cannot be provided without resort to speculation, the examiner should so state and must provide the rationale therefore, including a clear identification of what precise facts cannot be determined.  

2.  The issue of entitlement to a TDIU rating should be addressed by either the RO or the AMC on the merits.  

The RO may do so in a rating decision.  Alternatively, the AMC may do so in an SSOC.  

If the RO denies entitlement to a TDIU rating, on the merits, the Veteran and his representative should be furnished an SSOC.  

Regardless of whether the RO or the AMC issues an SSOC, an appropriate period of time to respond thereto should be given to the Veteran and his representative. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

